Citation Nr: 1128472	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  09-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the rating reduction for bilateral sensorineural hearing loss from 20 percent to noncompensable, effective February 1, 2010, was proper.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  In the July 2008 rating decision, the RO reopened the previously denied claim for entitlement to service connection for a lumbar spine disorder, but confirmed and continued the denial of the underlying claim.  The RO, in the November 2009 rating decision, decreased the rating for the Veteran's bilateral sensorineural hearing loss from 20 to noncompensable, effective February 1, 2010.  

It is noted that the RO originally denied the Veteran's claim for a lumbar spine disorder in an April 2002 rating decision, because the lack of evidence showing the current diagnosed disorder was incurred in or caused by his period of service.  The Veteran did not appeal that decision.  He sought to reopen his claim in July 2005, but the RO declined to reopen it in a September 2005 rating decision because no new and material evidence was received.  While the Veteran initiated an appeal to the July 2005 rating decision, he failed to submit a substantive appeal following notice of a Statement of Case, and the September 2005 rating decision became the last final decision of record.  

Even though the July 2008 RO decision addressed the matter on a de novo basis, for purposes of establishing jurisdiction, the Board is required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of this matter.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board has re-characterized the issue accordingly to reflect the procedural status of the previously denied claim.

In November 2010, the Veteran testified before the undersigned during a hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The issue of entitlement to service connection for lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the November 2010 Board hearing, the Veteran expressed his desire to withdraw his appeal as to the matter involving the propriety of the rating reduction for bilateral sensorineural hearing loss from 20 percent to noncompensable.

2.  In a September 2005 rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder because no new and material evidence had been received that showed the Veteran's currently diagnosed disorder was incurred in or caused by his period of service.  The Veteran did not appeal that decision and it is final.

3.  Since the September 2005 rating decision, the Veteran submitted new and material evidence that relates to the unestablished fact of a nexus between his current diagnosed disorder and his period of service that is necessary to substantiate his claim and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue involving the propriety of the rating reduction for bilateral sensorineural hearing loss from 20 percent to noncompensable have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).

2.  The September 2005 rating decision that declined to reopen the previously denied claim for entitlement to service connection for lumbar spine disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence to reopen the previously denied claim for service connection for lumbar spine disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of the Reduction Claim on Appeal 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 
38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal from the November 2009 rating decision that reduced the evaluation for bilateral sensorineural hearing loss from 20 percent to noncompensable, effective from February 1, 2010.  Thereafter, at the November 2010 Board hearing, the Veteran stated his wish to withdraw his appeal with respect to this claim.  The Board finds that this statement qualifies as a valid withdrawal of the issue involving the propriety of the rating reduction for bilateral sensorineural hearing loss from 20 percent to noncompensable, effective from February 1, 2010.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.


II.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, given the Board's favorable disposition of the petition to reopen the Appellant's previously-denied claim for lumbar spine disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

III.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for entitlement to service connection for lumbar spine disorder was originally denied in an April 2002 rating decision.  At that time, the RO determined that the medical evidence of record failed to show that the Veteran's current diagnosed back disorder was incurred in or caused by his period of service.  Because the Veteran did not appeal it, the April 2002 rating decision became final.  38 U.S.C.A. § 7105.  The Veteran attempted to reopen his claim in July 2005, but the RO declined to reopen the matter in a September 2005 rating decision.  Evidence of record at the time of the last final rating decision, in September 2005, contained the Veteran's service treatment records, some post-service treatment records as well as his statements regarding an in-service back injury.  As the Veteran did not file a timely substantive appeal following the issuance of the statement of the case, the September 2005 rating decision also became final.  38 C.F.R. § 20.200.

The service treatment records show a normal spine at the time of his enlistment into service in August 1970.  The first evidence of low back problems comes in November 1972, when the Veteran presented for treatment for injuries resulting from a motor vehicle accident two days before.  At the time, it was noted that the Veteran complained of low back pain.  Service treatment records dated a week later in December 1972 show that the Veteran continued to complain of back pain.  A history of muscle spasms was also noted.  X-ray film at that time revealed scoliosis of the thoracic spine, but no evidence of fractures.  The x-ray film of the lumbar spine showed evidence of transitional S-1 vertebrae with spina bifida occulta.  It was felt that his back pain was secondary to motor vehicle accident, and the Veteran was diagnosed with lumbar spine strain secondary to trauma.  He was instructed to treat his back pain with flexion exercises, ice and messages.  

The next evidence of inservice back problems is shown in April 1973, when the Veteran presented with complaints of low back pain twice that month.  In the earlier April 1973 service treatment record, it was noted that the Veteran complained of back pain after playing football over the weekend.  The later April 1973 service treatment record shows he complained of back pain following an episode of stomach pain.  The report of a June 1973 examination prior to separation shows that the Veteran's spine was evaluated as normal.  An associated report of medical history is not available. 

At the time of the last final rating decision, the record also contained post-service treatment records starting in 2002 that show treatment for low back pain.  Later post-service treatment records continued to show complaints of low back pain and the report of a Magnetic resonance imaging (MRI) of the lumbar spine revealed evidence of degenerative changes at L-1 and L5-S1.  The Veteran had a diagnosis of degenerative disc disease in the lumbar spine.  

The RO declined to reopen the Veteran's previously denied claim in September 2005, because no new and material evidence had been received that showed the current lumbar spine disorder was incurred in or caused by the Veteran's period of service.

Since last the final denial in September 2005, additional VA medical records were added to the record.  The additional evidence includes a January 2008 medical statement from the Veteran's treating VA primary care physician and the report of a June 2008 VA spine examination.  In the January 2008 medical statement, the VA primary care physician stated that based on a review of some of the Veteran's service treatment records she opined that "[i]t is as likely as not that his pain in his back he has now is related to his injury in service".  

The June 2008 VA examination report shows the Veteran's reported a history of an in-service back injury in 1972 from a motor vehicle accident and experiencing low back pain since then.  It was also noted that the Veteran reported intervening injuries to his back in 1975 while at work and from two post-service motor vehicle accidents.  The results from the examination continued to show a diagnosis of degenerative joint disease of the lumbar spine.  The VA examiner concluded that based on a review of the service treatment records, the Veteran's reported history of post-service back injuries, and the lack of a chronic disorder or symptomatology shown in service, "it is less likely than not that the [V]eteran's back condition is related to his one-time diagnosis of lumbar spine strain in service." 

The Board finds that the additional evidence received since the September 2005 rating decision relates to the unestablished fact necessary to substantiate the claim.  
Indeed, both additional medical opinions of record address the issue of a medical nexus between the current lumbar spine disorder and the Veteran's period of service.  Although VA examiner concluded against such a nexus, the VA primary care physician provided a positive medical nexus opinion, an element of the claim that had previously been lacking.  In addition, the Veteran has provided testimony during the November 2010 Board heading regarding continuity of low back pain since he injured in low back in 1972.  He testified that although he only sought inservice treatment once for low back problems after the motor vehicle accident, he continued to experience symptoms of low back pain. The Veteran also asserted that he felt the post-service injuries to his low back aggravated his underlying low back problem that was first incurred during his period of service.  Such medical and lay evidence is sufficient to raise a reasonable possibility of substantiating the claim.  

The Board accordingly finds new and material evidence has been received to reopen the claim for service connection on appeal.  See 38 C.F.R. § 3.156.  The Veteran's appeal is granted to that extent.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to whether the rating reduction rating reduction for bilateral sensorineural hearing loss from 20 percent to noncompensable was proper, is dismissed.

New and material evidence having been received, the application to reopen a claim of service connection for a lumbar spine disorder is granted.   


REMAND

As noted above, with regard to the claim for service connection for lumbar spine disorder, VA has received additional evidence which is sufficient to reopen the Veteran's claim; however, additional development is necessary prior to adjudication of the appeal on the merits.  Specifically, a remand is required to obtain copies of records from Social Security Administration and of records of any outstanding pertinent treatment, and to provide the Veteran with a new VA examination.

During the November 2010 Travel Board hearing, the Veteran testified that he is receiving Social Security Administration (SSA) disability benefits for his lumbar spine disorder.  (See Tr. at 8.)  Where VA has actual notice that an appellant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that these SSA records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  A review of the record reveals that VA has not attempted to obtain these federal records of which VA is on notice.  As the Veteran testified at the November 2010 Travel Board hearing that he is in receipt of SSA benefits for his lumbar spine disorder, the Board finds that a remand is required to obtain the relevant outstanding SSA records.

A remand is also necessary to obtain any outstanding VA treatment records.  It is clear from the record that the Veteran has sought continuous treatment for his low back problems.  As the record does not contain any VA treatment records dated after November 2009, the Board finds that any current VA treatment records should be associated with the claims file.  In this regard, it is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the RO/AMC should contact the Veteran and ask his assistance in obtain any outstanding private treatment records.  

Once all the available records have been associated with the claims folder, the Veteran should be provided with a new VA examination in order to obtain a medical opinion the etiology of his current lumbar spine disorder (degenerative joint disease).  Although Veteran was afforded with a VA examination in June 2008, in which the examiner provided a medical opinion, it is noted that the examiner failed to consider the Veteran's reports of continuous back problems since the 1972 back injury.  Since the Veteran is competent to report the onset of back pain in service and the continuity of such symptoms since then, the examiner must specifically address the Veteran's reports of continuity of back problems since the 1972 back injury in determining whether his current lumbar spine disorder is related to active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As such, the Board finds that the Veteran should be afforded a new VA examination in order to address the question of whether his current lumbar spine disorder had an onset in service, or is otherwise related to his period of service.  In doing so, the examiner should be instructed to consider the Veteran's service treatment records, his reports of back problems since he injured his back in 1972, and the previous medical opinions of records as well as any other relevant medical evidence.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain a copy of any records concerning the Veteran's benefits with that administration, including any medical records used to make the decision to award the benefits.  

2.  Obtain all of the Veteran's VA treatment records and progress reports from November 2009 to the present from any VA facility where the Veteran received treatment regarding his lumbar spine disorder. 

3. Seek the Veteran's assistance in obtaining any outstanding private treatment records from an identified medical facility where the Veteran received treatment regarding his lumbar spine disorder.

4. If records from directives #1-3 are not available or yield negative results, as appropriate, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2010).

5. Once all the available records have been associated with the claims folder, the Veteran should be scheduled for a VA spine examination for the purpose of determining the etiology of any current spine disability.  Perform all necessary tests, if any, and report all clinical manifestations in detail.  The claims file should be reviewed in conjunction with the examination and the examination report should reflect that such review occurred.

In the examination report, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed disability of the lumbar spine had an onset in service, or is otherwise related to his period of service, to include the 1972 motor vehicle accident.  In doing so, the examiner is instructed to consider the Veteran's service treatment records, his reports of back problems since he injured his back in 1972, and the previous medical opinions of records as well as any other relevant medical evidence.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.

6. Thereafter, readjudicate the issues on appeal, considering all evidence of record. If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


